Citation Nr: 1035858	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of skin cancer, 
to include basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 
1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a   May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  The claim was remanded by the Board in 
September 2009 for further evidentiary development, and was 
dispatched to the Veterans Health Administration (VHA) for an 
expert medical opinion in June 2010.  All development has been 
accomplished and the claim is ripe for appellate review.  

The Veteran appeared at a Videoconference Hearing in July 2009.  
A transcript is associated with the claims folder.  


FINDING OF FACT

The competent medical evidence of record supports a finding that 
the Veteran has an extensive history of sun exposure, and that 
given his fair-skinned complexion, there is a causal relationship 
between 32 years of sun exposure and his cancer (now in residuals 
status).  Two of the Veteran's 32 years of high-risk sun exposure 
occurred while the Veteran was on active duty, and thus his 
active service in the Army contributed to his development of skin 
cancer.  


CONCLUSION OF LAW

Service connection for residuals of basal cell carcinoma is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection.  Therefore, no 
further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed basal cell carcinoma as a 
result of sun exposure, or alternatively, exposure to chemicals 
and X-rays, during his active duty service in the U.S. Army.  

The Veteran has an extensive history of sun exposure, having 
served for two years in the Army and for thirty years as a 
policeman with the Los Angeles Police Department.  Regarding the 
impact of sun exposure on his ultimate development of skin 
cancer, the Board notes that a physician's assessment, dated in 
March 2003, determined that the Veteran had "late sun exposure" 
at a point in his service with the US Army.  The Board, in an 
attempt to clarify any potential relationship between in-service 
sun exposure and current skin cancer residuals, has made several 
attempts to develop the evidentiary record.  The first of such 
measures was a VA examination, dated in February 2010, where the 
returned opinion stated that the matter of a causal nexus between 
in-service sun exposure and the cancer residuals could not be 
resolved without resort to speculation.  As this opinion was not 
helpful in resolving the appeal, the claim was dispatched to a 
Veterans Health Administration (VHA) facility for an expert 
dermatology opinion.  The returned opinion, dated in June 2010, 
noted that "solar exposure in sunny climates by fair-skinned 
individuals remains the largest risk factor in malignancy."  As 
for the Veteran's specific risk factors for basal cell carcinoma, 
the VHA dermatologist stated that there was 32 years of 
cumulative sun exposure which resulted in "consequent skin 
damage."  The bulk of this time was the 30 years of service with 
the Los Angeles Police Department; however, the two year in-
service period was also part of the cumulative, and ultimately 
damaging, sun exposure.  The dermatologist stated that the two 
years of active duty "certainly contributed, albeit to a small 
degree" to the total amount of cancer-causing sun exposure.  
Regarding the occupational in-service exposure to X-rays and 
other chemicals, the dermatologist stated that "it is unlikely 
that military career factors are related to a significant degree 
to [the Veteran's] development of skin cancer" (emphasis added).    

The 2003 private medical assessment of record determined that the 
Veteran had "late sun exposure" in his service in the U.S. 
Army, and the June 2010 VHA report indicated that sun exposure 
was the greatest risk factor for basal cell carcinoma, and that 
the Veteran's two years of active duty involved sun exposure 
which "certainly contributed" to the onset of skin cancer.  
That is, the VHA examiner noted that the brunt of the Veteran's 
sun exposure was in his civilian work as a police officer; 
however, the two years of active duty sun exposure did contribute 
to the development of skin cancer.  

The Board notes that the requirements for service connection do 
not mandate that the sole cause of a chronic condition be related 
to service.  Indeed, it is enough that an in-service event, in 
this case sun exposure, played some causal role in the 
development of the claimed condition.  In this instance, the 
Veteran's in-service sun exposure has been medically found to be 
a contributing factor to his basal cell carcinoma residuals.  As 
such, the requirements of service connection have been met, and 
the Veteran's claim is granted.  See 38 C.F.R. § 3.303.   

ORDER

Entitlement to service connection for residuals of skin cancer, 
to include basal cell carcinoma, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


